DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 08/01/2022.
Claims 1-2 are pending in the application, are currently amended and are hereby examined on the merits. Claims 3-8 are currently cancelled. 

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
Claim Objection
Claim 2 is  objected to because of the following informalities:” dl-a-tocopherol” should read “dl-α-tocopherol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen US Patent No. 6,180,130 B1 (hereinafter referred to as Chen) in view of Grenville US Patent Application Publication No. 2007/0054026 (hereinafter referred to as Grenville), Gotoh US Patent Application Publication No. 2011/0039003 (cited in IDS, hereinafter referred to as Gotoh) and Abou US Patent Application Publication No. 2008/0019860 (cited in the office action mailed 04/01/2022, hereinafter referred to as Abou).
Regarding claim 1, Chen teaches a formulation comprising vitamin E, an emulsifier and water in which the ratio of vitamin E/emulsifier is 1:1-1:9, and the ratio of (vitamin E + emulsifier)/water is 1:05-1:16; in particular, the formulation comprises 20% vitamin E, 30% an emulsifier and 50% water in one example (column 2, line  43-64; column 3, line 38-39; Example 2-4).
Additionally, Chen includes the embodiment teaching that the formulation only comprises vitamin E, an emulsifier and water but nothing more (Example 2-4), thus reading on the claim limitation that the formulation is “consisting of” the three ingredients.
The amounts of vitamin E, emulsifier, and water as disclosed by Chen overlap with those ranges as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Chen teaches that the emulsifier is preferably a food approved surfactant having good hydrophilic and lipophilic characteristics; and suitable examples are polysorbate 20 and polysorbate 80 (column 2, line 55-64). Chen is silent regarding the emulsifier being modified starch.
Grenville teaches that polysorbate and modified starch are among the suitable emulsifiers for food applications ([0026]).
Both Chen and Grenville are directed to food emulsifiers. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen by substituting modified starch for polysorbates emulsifier with reasonable expectation of success, for the reason that prior art has established that polysorbates and modified starch are both art-recognized emulsifiers suitable for use in a food application. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Given that Chen in view of Grenville teaches essentially the same formulation that consists of vitamin E, modified starch as an emulsifier and water, it logically follows that the formulation as disclosed by the prior art has the viscosity as claimed. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Chen in view of Grenville is silent regarding incorporating a stabilizing effective amount of the formulation into a fish meal to stabilize the fish meal.
Gotoh teaches adding an effective amount vitamin E (e.g., tocopherol) to a fish meal so as to stabilize the fish meal (e.g., to suppress the oxidation of the fish meal) ([0038; 0049)]. Similarly, Abou teaches that vitamin E (e.g., tocopherol) is an antioxidant suitable for use in a fish meal to stabilize the fish meal ([0038; 0053-0055]).
Chen and Gotoh and Abou are directed to vitamin E. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen by adding an effective amount of the formulation to a fish meal so as to stabilize or protect the fish meal from oxidation. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  for the reason that prior art has established that vitamin E is able to stabilize a fish meal through suppressing the oxidation of the fish meal.
Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Grenville, Gotoh and Abou as applied to claim 1 above, and further in view of Minoshima JPH 07274842 A (cited in the office action mailed 04/01/2022, English Abstract and English translation relied upon for reference, hereinafter referred to as Minoshima).
Regarding claim 2, Chen as recited above teaches vitamin E (tocopherol). Therefore,  it would have been obvious to have selected vitamin E in dl- alpha- form to include in the formulation, as one of ordinary skill would have had the reasonable expectation that any tocopherol (e.g., dl-alpha- form) would function effectively in the formulation. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with d- or dl- alpha-tocopherol.
Further, Minoshima teaches a method for stabilizing fish meal against oxidation comprising incorporating into fish meal a composition comprising inter alia, 0.01-30% dl- alpha-tocopherol (English Abstract; [0008; 0013; 0015; 0017-0018; 0026]).
Both Chen and Minoshima are directed to vitamin E. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chen by using vitamin E in dl- alpha- form in the formulation with reasonable expectation of success, for the reason that prior art has established that dl- alpha-tocopherol is an art-recognized vitamin E suitable for performing antioxidizing function in a fish meal.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Response to Arguments
Applicant’s arguments filed 08/01/2022 with respect to  pending claims have been considered but are moot over the new ground rejection set forth in the instant office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793